PER CURIAM:
Patricia S. Chafin appeals the district court’s order granting summary judgment in favor of State Farm Fire and Casualty Company. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Chafin v. State Farm Fire and Casualty Co., No. CA-03-153-2 (S.D.W.Va. Nov. 20, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED